Chapter 16252, Acts of 1933, relates only to those lands which have become forfeited to the State for delinquent taxes, as provided by Section 1027, C. G. L., 796 R. G. S., which vests the title to such lands in the State after the expiration of the two-year period of redemption, without the issuing of any deed. Under that Section the tax certificate held by the State is "evidence of the title of the State" to the delinquent tax land, although the State as a matter of gratuity, and solely as a matter of gratuity, has provided that the tax payer may redeem his land from the. State at any time before the State disposes of the certificate, or forecloses its rights.
It cannot well be denied that, when the proper tax officers have legally placed upon each individual his share of the public burden of taxation, the Legislature of the State has *Page 655 
no right to lift it from him to the prejudice of other tax payers, or to the detriment of the public credit, either in the form of an abatement before, or in the form of a gift after, collection, or by a return to the tax payer unburdened his forfeited property, for this being done, a deficiency results in the public revenues, which must be supplied by the imposition of additional tax assessments and levies upon the nonfavored class, thereby violating the fundamental constitutional requirement of all taxation, which is that it shall bear equally upon all, with special privileges to none. Simpson v. Warren, 106 Fla. 688, 143 Sou. Rep. 602; Ranger Realty Co. v. Miller, 102 Fla. 378, 136 Sou. Rep. 546; St. Lucie Estates v. Ashley, 105 Fla. 534, 141 Sou. Rep. 738; Stateex rel Coe v. Fyler, 48 Conn. 145; State v. Armstrong, 17 Utah 166, 53 Pac. Rep. 981.
It is likewise true that delinquent taxes, and the lands of delinquent tax payers forfeited therefor, constitute a State fund, of which the State is trustee for the benefit of its creditors and its nondelinquent tax payers, and that it is no more competent for the Legislature to unconditionally dissipate or divert this trust fund to the prejudice of the State, its creditors and its other tax payers, than it would be competent for the Legislature in express terms to have exempted the forfeited lands from taxation in the first instance, or to now make an appropriation from funds raised from other tax payers, with which to pay off the taxes accumulated on the forfeited properties of those delinquent (Gibbs v. Green, 54 Miss. 592), in order that such properties might be unburdened and returned to the original owners, freed of the burdens originally required by law to be imposed upon them for the support and protection of the government, and the payment of the public debt.
But it is also equally true, that a State, having a large *Page 656 
amount of forfeited tax lands among its assets, and faced with a condition which would render impossible any fair, general or reasonably acceptable liquidation of the forfeited lands, or the taxes thereon, constituting a trust fund within its control set up to be used for the benefit of the State, its tax payers and its subdivisions and their creditors, may devise a scheme in the form of a statute, designed to bring about an orderly restoration of the forfeited properties to the scheme so devised, or the execution of it in practice, the tax rolls as revenue-producing assets, and so long as is not such as may be condemned as being nothing more than an attempt to dissipate the State's trust assets without consideration, or other good cause warranting the carrying out of the plan adopted, the courts should not hold an Act setting up such a plan unconstitutional per se.
While Section 1 of the Futch Bill would appear to grant anunconditional five-year moratorium to delinquent tax payers, allowing them without consideration to remain in the enjoyment of their properties which have already been forfeited to the State for non-payment of taxes within the period allowed for redemption, an examination of the subsequent sections of the statute discloses that the extension thus made is not unconditional, but is conditional upon the faithful payment each year for the next five years of what would be the amount of the current assessable taxes on the properties involved when restored to the tax rolls as the Futch Bill requires.
To illustrate: The Futch Bill requires all these properties to be put on the tax rolls in the regular way for 1933. This means that the properties will be assessed on the rolls as if they were still the properties of the delinquent tax payers, and not forfeited to the State for non-payment of taxes. The effect of this plan is to say to the delinquent owners *Page 657 
whose rights have been already forfeited, "the State restores to you your forfeited ownership on condition that the properties be again assessed to you as your own property and dealt with on the tax books as if it never had been before sold for taxes." By placing the properties again on the assessment rolls for the year 1933, payment of the current taxes for that year and subsequent years is made indispensible, because unless the current taxes referred to are paid, the property will again be advertised and sold in the year 1934 in due course for unpaid taxes, and in that event it will either be sold to a private buyer, who would take his certificate to it under the general law (with all the rights that law gives him), or to the State, the certification to which would immediately render the new certificate, as well as other outstanding State certificates, subject to assignment or redemption under the general law as it existed before the Futch Bill was passed. And, at the expiration of two years from the issuance of the new State tax certificate, whether then still held by the State, or assigned or sold in the meantime, the newly issued certificate would become enforceable against the land to the extent of being either foreclosed, or tax deed obtained, or title automatically vested in the State under it, as the case might be.
To illustrate further as to the 1932 taxes which are now being collected: Section 5 of Chapter 16252, supra, reads as follows:
"Delinquent taxes on any land included under the provisions of this Act, for the year 1932 and subsequent years, shall be sold in like manner and shall carry the same penalty, interest and charges as are provided by the laws of the State of Florida relating in general to the sale of land for unpaid taxes."
The necessary meaning of this provision is that, if the *Page 658 
delinquent tax payer does not take advantage of the privileges now given him by Section 3 of the Act to pay his 1932 tax separately (a privilege which the general law does not authorize as to lands certified to the State for unpaid taxes*), then for the year 1932 his land will be again put up and "sold" (not re-advertised for 1932 but simply sold) in like manner as lands not designated as State certificate lands. In other words, the effect of Section 5 is to sever the 1932 subsequent-omitted tax from the previously issued State certificate and separately "sell" such 1932 delinquent tax lien to any one who will make a bid and purchase a tax certificate thereon for the 1932 taxes only. Should there be no bidders, the land would be again knocked down and sold to the State for 1932 taxes, for which a new State tax certificate for 1932 would be issued that would be subject to assignment, sale or foreclosure in due course, as if Section 1 of the Act did not exist. This is so, because Section 1 of the Futch Bill does not apply to the 1932 State tax certificates at all, while under Section 5 of that Act, lands again 'sold" under the Futch Bill for unpaid 1932 taxes "carry the same penalty, interest and charges as are provided by the laws of the State of Florida relating in general to the sale of land for unpaid taxes," which means that such lands again "sold" pass completely from under the Futch Bill when the period of redemption for the 1932 taxes has expired.
Another result is that if the 1932 taxes are not paid before sale, such privileges as may be claimed under Section 4 of the Act become irrevocably lost by the mere failure to pay the 1932 taxes in full within the time required by law, since Section 4 relates to payment of taxes, not redemption *Page 659 
therefrom as Justice WHITFIELD, in his opinion, has pointed out.
So the practical operation of the Futch Bill in the required course of its administration is simply to provide a plan by which State forfeited lands will be carried without prejudice to their former owners so long as those owners render to the State and its taxing units their due in current taxes on the subject matter.
The rule is universal that the practical operation, not the form of a statute, is the criterion by which to judge its constitutionality, when the validity of the Act is judicially brought in question. St. Louis S.W. R. Co. v. Arkansas ex rel.
Norwood, 235 U.S. 350, 35 Sup. Ct. 99, 59 L.Ed. 265; Kansas City, Ft. S.  M. R. Co. v. Botkin, 240 U.S. 227, 36 Sup. Ct. 261, 60 L.Ed. 617; Panhandle Oil Co. v. Mississippi ex rel.
Knox, 277 U.S. 218, 48 Sup. Ct. 415, 72 L.Ed. 857; American Mfg. Co. v. St. Louis, 250 U.S. 251 U.S. 95, 40 Sup. Ct. 93, 64 L.Ed. 157; Bailey v. 459, 39 Sup. Ct. 522, 63 L.Ed. 1084; Wagner v Covington, Drexel Furn. Co., 259 U.S. 20, 42 Sup. Ct. 449, 66 L.Ed. 817; McCray v. United States, 195 U.S. 27, 24 Sup. Ct. 769, 49 L.Ed. 78; Hill v. Wallace, 259 U.S. 44, 42 Sup. Ct. 453, 66 L.Ed. 822.
The provision for redemption of the long past taxes in bonds, is clearly sustainable under an Act like Chapter 16252,supra, as merely authorizing the substitution of the bonds for the land as the subject of the long delinquent tax liens. This is a process which the State may resort to as a matter of proper State policy when it realizes that a depreciated mass of forfeited State tax lands, difficult of liquidation, affords an appropriate subject matter for a trade for equally depreciated assets in the form of bonds especially when it is considered that these bonds inevitably *Page 660 
stand as one hundred per cent obligations against the taxpayers of the several taxing units of the State, regardless of what the present or temporary market value of such bonds may be at the time of redemption. The principle upon which such a transfer of the tax liens from the forfeited lands to bonds may be made after the uniform process of taxation against the subject matter has been exhausted, will be found discussed in Van Huffel v. Harklerode, 284 U.S. 225, 53 Sup. Ct. 115.
That bond holders and other creditors are not per se
prejudiced by the Futch Bill, is demonstrated by the fact that under the law as it existed without the Futch Bill, the forfeited lands covered by the Futch Bill would have afforded no basis for a new tax sale in order to raise money with which to pay creditors. All that such lands benefitted the creditor was that in making up current budgets, probable revenues from redemptions and sale of the state-owned certificates might be included in the estimates. It is not shown in any of these cases that a resale of the forfeited properties involved, for the current taxes which, under the Futch Bill, may be assessed against these same lands, is not an equivalent, if not a better remedy, for raising required revenue from these particular forfeited properties for the payment of debt service.
It should not be lost sight of, that in practical administration of a statute of as broad a scope of operation as that here involved, the ancient legal maxim "neque leges nequesenatus consulta ita scribi possunt at omnis casus quiquandoque in sediriunt comprehendatur; sed sufficit ea quaeplaerumque accidunt contineri" (Neither laws nor acts of a parliament can be so written as to include all actual or possible cases; it is sufficient if they provide for those things which frequently or ordinarily may happen), must frequently *Page 661 
be resorted to as a means of arriving at a method of application of the statute to actual conditions, in such way that a proper state policy and a constitutional purpose will be served.
I therefore fully concur in the opinion of Mr. Justice WHITFIELD, holding the Act in question valid, and submit, in addition to what he has said, my own views on the subject, simply as a supporting argument for what he has already so well set forth.
WHITFIELD and TERRELL, Justices, concur.
BROWN, J., concurs specially.
* See Chapter 13880, Acts of 1929. Also Chapter 14572, Acts of 1929.